Citation Nr: 0103543	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  97-22 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for left shoulder 
arthritis with swelling, claimed as secondary to a service-
connected residuals of shell fragment wound of the left 
shoulder.

3.  Entitlement to service connection for arthritis of the 
chest with swelling, claimed as secondary to a service-
connected residuals of gunshot wound of the chest.

4.  Entitlement to service connection for left leg arthritis 
with swelling, claimed as secondary to a service-connected 
residuals of gunshot wound of the left leg.

5.  Entitlement to service connection for left elbow 
arthritis with swelling, claimed as secondary to a service-
connected residuals of shell fragment wound of the left 
elbow.

6.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

7.  Entitlement to a disability evaluation in excess of 50 
percent for service-connected PTSD, prior to October 14, 
1998.

8.  Entitlement to a disability evaluation in excess of 70 
percent for service-connected PTSD, from October 14, 1998.

9.  Entitlement to compensable (increased) evaluation for the 
service-connected residuals of a shell fragment wound of the 
left shoulder, prior to October 14, 1998.

10.  Entitlement to a disability evaluation in excess of 20 
percent for the service-connected residuals of a shell 
fragment wound of the left shoulder, from 
October 14, 1998.

11.  Entitlement to an increased evaluation for the service-
connected residuals of a gunshot wound of the chest, 
currently evaluated as 10 percent disabling.

12.  Entitlement to an increased evaluation for the service-
connected residuals of a gunshot of the left leg, currently 
evaluated as 10 percent disabling.

13.  Entitlement to an increased evaluation for the service-
connected residuals of a shell fragment wound of the left 
elbow, currently evaluated as 10 percent disabling.

14.  Entitlement to a compensable (increased) evaluation for 
service-connected Bell's Palsy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
July 1945.  

This appeal arises from an August 1996 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which denied 
service connection for hypertension, claimed as secondary to 
service-connected PTSD, service connection for arthritis with 
swelling of the chest, left shoulder, left leg, and elbow, 
claimed as secondary to his service-connected residuals of 
gunshot and shell fragment wounds, and service connection for 
the residuals of a back injury.  The August 1996 rating 
action also granted a 10 percent disability evaluation for 
the residuals of a shell fragment wound of the left elbow, 
and denied increased evaluations for the veteran's service-
connected PTSD, evaluated as 50 percent disabling; residuals 
of a gunshot wound of the chest, evaluated as 10 percent 
disabling; and residuals of a shell fragment wound of the 
left shoulder, residuals of a gunshot wound of the left leg, 
and Bell's Palsy, each evaluated as noncompensable.  The 
notice of disagreement was received in November 1996.  The 
statement of the case was issued in January 1997.  The 
veteran's substantive appeal was received in June 1997.  

By a rating action dated in November 1998, the 50 percent 
disability rating assigned for PTSD was increased to 70 
percent.  The noncompensable rating assigned for the 
residuals of a shell fragment wound of the left shoulder was 
increased to 20 percent.  Both increased evaluations were 
made effective from October 14, 1998, resulting in an 
increase in the veteran's combined service-connected 
disability rating, from 60 percent to 80 percent.

Also in the November 1998 rating decision, the RO granted 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities, effective from October 14, 1998.  As a result, 
the veteran is receiving compensation at the 100 percent 
rate.  In a supplemental statement of the case mailed to the 
veteran, with a copy to his representative, in December 1998, 
the RO advised the veteran that his 100 percent rating 
appeared to satisfy the benefits sought in his appeal, and 
asked what, if any, issues he wished to continue on appeal.  
When neither the veteran nor his representative substantively 
responded to that inquiry, the RO certified the remaining 
issues on appeal to the Board.  We note that the local 
representative filed a VA Form 646 in February 2000, but 
there was no response therein to the RO's request for 
clarification as to the issues still on appeal.

The file further reflects that, in a statement received in 
October 1998, the veteran asked to be afforded a personal 
hearing before a member of the Board of Veterans' Appeals 
(Board).  Such a hearing was scheduled in December 1999.  
However, the veteran, through his representative, indicated 
that he would not be able to appear for that hearing.  He 
stated he did not wish to reschedule the hearing.


REMAND

At the outset the Board notes that, for a number of reasons, 
including significant changes in law, this case must be 
remanded for further development and adjudication by the RO.  
We would also observe that, because neither the veteran nor 
his representative (either at the RO level or at the Board) 
has responded to the RO's inquiry as to whether, and to what 
extent, the veteran wished to continue his appeal after the 
grant of increased ratings and the concomitant grant of a 
total (i.e., 100 percent) unemployability rating, it may be 
worthwhile for the RO to again seek clarification as to which 
issues the veteran still desires to pursue.

Further, as briefly mentioned above, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
statute eliminates the requirement for the filing of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist 
claimants in developing evidence, and supercedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet.App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  These 
changes in the law are applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet.App. 308 (1991).

Because of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty-to-assist 
provisions contained in the new law.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VARO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet.App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  The Veterans Benefits 
Administration has issued interim guidance on the processing 
of cases in light of the changes in the law; see VBA Fast 
Letter 00-87 (Nov. 17, 2000), Fast Letter 00-92 (Dec. 13, 
2000), and Fast Letter 01-02 (Jan. 9, 2001).

During the course of his appeal, the veteran has complained 
that the residuals of his service-connected gunshot and shell 
fragment wounds have increased in severity.  He states he has 
noticed a loss of muscle tone and strength in his chest area.  
He maintains he is unable to lift his left shoulder above his 
head.  He also reports pain and numbness of the shoulder.  
Similarly, the veteran reports that he has a limited range of 
motion of the left elbow.  He says he has pain and swelling 
in that joint as well.  He states that he also experiences a 
significant amount of pain and weakness in his left leg.

The veteran was most recently afforded a VA orthopedic 
examination in October 1998.  That examination does not 
appear to be fully adequate for the purpose of evaluating the 
veteran's left leg, chest, left shoulder, and left elbow 
disabilities.  The U.S. Court of Appeals for Veterans Claims 
has stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Wisch v. Brown, 8 Vet.App. 
139 (1995) (a medical examination must specifically address 
pertinent issues, and the silence of an examiner cannot be 
relied upon as evidence against a claim); see also Massey v. 
Brown, 7 Vet.App. 204 (1994).  

In the instant case, the Board observes that the October 1998 
examination failed to discuss the severity of the veteran's 
service-connected gunshot wound of the chest or shell 
fragment wound of the left elbow.  His July 1996 examination 
also contained no findings pertaining to this disability.  
Moreover, with respect to his service-connected disabilities 
of the left shoulder and left leg, the October 1998 
examination did not adequately evaluate the veteran's 
complaints of pain on movement and use as required by DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  Therein, the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  Accordingly, the veteran 
should be afforded another VA examination for the purpose of 
determining the severity of his service-connected gunshot and 
shell fragment wounds.

Additionally, the Board notes that the VA examiner indicated 
in his October 1998 examination report that the veteran 
needed to have his left shoulder and left elbow X-rayed in 
order to better determine the level of disability in those 
joints.  There is no indication that any X-rays were taken.  
VA's duty to assist includes providing a supplemental 
examination recommended by its own physician.  
See Hyder v. Derwinski, 1 Vet.App. 221 (1991).

There is also no indication that the veteran has been 
afforded a VA neurological examination.  With regard to his 
service-connected Bell's palsy, the veteran complains that he 
has numbness on the right side of his face.  He endorses a 
decreased ability to taste.  He also says he experiences 
uncontrollable twitches and muscle spasms of the face.  The 
Court has held that the Board, in rendering its final 
decision, must consider independent medical evidence in 
support of recorded findings, rather than provide its own 
medical judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  The veteran should be 
afforded a VA neurological examination to determine the 
severity of his service-connected Bell's palsy.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
henceforth advised, in that regard, that failure to report, 
without good cause, for an examination scheduled in 
connection with a claim for an increased rating, shall result 
in denial of that claim.  38 C.F.R. § 3.655 (2000).

In addition to the foregoing, a review of the evidence of 
record discloses that the veteran is in receipt of Social 
Security Administration (SSA) benefits, apparently for 
disability.  Specifically, in a statement received in 
November 1996, the veteran reported that he was receiving SSA 
benefits.  He asked that the RO obtain those records prior to 
rendering a final decision on his claims.  To date, there is 
no indication that the RO has sought to obtain a copy of the 
decision that granted SSA benefits to the veteran, to include 
the medical records, if any, used in rendering that 
determination.

The Court has consistently held that, where VA has notice 
that the veteran is receiving benefits from the Social 
Security Administration, and that records from that 
Administration may be relevant, VA has a duty to acquire a 
copy of the decision granting SSA benefits and the supporting 
medical documents relied upon.  See Tetro v. West, 13 
Vet.App. 404 (2000); see also Baker v. West, 11 Vet.App. 163 
(1998) and Hayes v. Brown, 9 Vet.App. 67 (1996).  
Accordingly, the veteran's SSA records must be obtained in 
connection with his increased rating claims.

The veteran's claims for service connection for arthritis 
with swelling of the chest, left shoulder, left leg, and 
elbow as secondary to his service-connected gunshot and shell 
fragment wounds, hypertension as secondary to PTSD, and the 
residuals of a back injury have been denied by the RO as not 
well grounded, under previous law.  The Board does note, 
however, that, while it is clearly the responsibility of the 
claimant to present evidence in support of his claim, the 
Court has held that VA, when on notice that relevant evidence 
may exist which might be supportive, has a responsibility 
under 38 U.S.C.A. § 5103(a) to let the claimant know what 
evidence is required.  Robinette v. Brown, 8 Vet.App. 69 
(1995).  However, once VA informs the claimant of the 
necessity of that evidence, there must be some degree of 
probability that the appellant will be able to obtain said 
evidence.  Marciniak v. Brown, 10 Vet.App. 198 (1997).  

In this case, the Board observes that, at his hearing before 
the RO in July 1998, the veteran contended that his physician 
had told him that his service-connected nervous condition was 
either causing or exacerbating his hypertension.  He 
identified the physician as being W.J. Henry, his current 
physician.  The veteran has therefore put VA on notice that 
additional evidence may exist which would provide a causal 
connection between his service-connected PTSD and diagnosed 
hypertension, and he has identified the source of that 
evidence.  We thus conclude that VA has a duty to notify the 
appellant regarding the procurement and submission of any 
such additional evidence as per 38 U.S.C.A. § 5103(a) (West 
1991).  See also Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103(a)).

In addition to the foregoing, the veteran indicated, at his 
July 1998 personal hearing, that he was currently receiving 
treatment through the Greenville VA Outpatient Clinic (VAOPC) 
and the Asheville VA Medical Center (VAMC).  Recent records 
from the Greenville VAOPC are contained within the claims 
folder.  However, there is no evidence that the RO has 
attempted to obtain the veteran's VA medical records from the 
Asheville VAMC since March 1996.  As VA treatment records are 
considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal, it is 
necessary to obtain the aforementioned medical records prior 
to a final decision in this case.  See Dunn v. West, 11 
Vet.App. 462 (1998); Bell v. Derwinski, 2 Vet.App. 611, 613 
(1992).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should once again request 
clarification from the veteran and his 
representative as to which issues he wishes 
to pursue on appeal.  In addition, the RO 
should inform the veteran that a statement 
from any medical professional, including Dr. 
Henry, attesting to a relationship between 
the veteran's PTSD and his hypertension would 
be useful in establishing that hypertension 
is secondary to the service-connected PTSD.  
With regard to all of the veteran's 
secondary-service-connection claims, 
consideration must be given to 38 C.F.R. § 
3.310 and to the holding of the Court in 
Allen v. Brown, 7 Vet.App. 439 (1995).

2.  The RO should obtain from the veteran the 
names and addresses of all medical care 
providers who treated him for his service-
connected PTSD, left shoulder, left leg, 
chest, and left elbow disabilities since July 
1997.  The veteran should also be asked to 
provide the complete names and addresses of 
all VA and non-VA health care providers who 
have treated him for arthritis, hypertension, 
and back injury since service discharge.  
After securing the necessary release(s), the 
RO should request copies of the records which 
are not already contained in the claims 
folders.


3.  The RO should obtain copies of the 
veteran's complete inpatient and outpatient 
treatment records from the Greenville VAOPC, 
the Asheville VAMC, and any other identified 
VA medical facility since March 1996.  Once 
obtained, all records must be associated with 
the claims folder.

4.  The RO should obtain copies of any 
administrative decision and underlying 
medical records relied upon in evaluating the 
veteran's claim for Social Security 
Administration disability benefits and 
associate these records with the claims 
folder.

5.  After the above has been accomplished, 
the RO should schedule the veteran for 
psychiatric, orthopedic, and neurological 
examinations to determine the severity of his 
service-connected disabilities.  The veteran 
should be properly notified of the date, 
time, and place of the examinations in 
writing.

a.  General information for the examiners:  
The claims folder, to include a copy of 
this Remand, must be made available to the 
examiners for review prior to the 
examinations.  Such tests as the examiners 
deem necessary should be performed.

b.  Special instructions for the 
psychiatric examiner:  The examiner must 
address the mental status findings as set 
forth in the Rating Schedule prior and 
subsequent to November 7, 1996, as the 
Board must rate disabilities based upon 
the criteria set forth in those 
regulations.  The examiner should be asked 
to enter a complete multiaxial evaluation, 
including a score on the Global Assessment 
of Functioning (GAF) Scale on Axis V, 
along with an explanation of the 
significance of the assigned score.  The 
examiner should state an opinion as to the 
degree of industrial inadaptability due to 
the veteran's service-connected 
disability.  If employment is not feasible 
due solely to the service-connected 
psychiatric disorder, the examiner should 
so state.  The examiner should discuss 
social impairment due to the service-
connected disability, as it affects 
industrial adaptability.

c.  Special instructions for the 
orthopedic examiner:  The examiner should 
provide the answers/findings indicated 
below to each question or instruction 
posed.  If the examiner finds that it is 
not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

I.  The examiner should identify all 
current disabilities of the chest, left 
elbow, left shoulder, and left leg 
suffered by the veteran.  The examiner 
should also be asked to determine 
whether it is at least as likely as not 
that there is an etiological 
relationship between any identified 
arthritis and/or swelling of his chest, 
left elbow, left shoulder, or left leg 
and the veteran's gunshot and shell 
fragment wound residuals.

II.  The examiner should be asked to 
state, if possible, the number and track 
of all gunshot and/or shell fragment 
wounds the veteran sustained.  All 
bones, muscles, and organs, injured by 
the missiles should be identified.  

III.  The examiner should note the 
location of the scars caused by the 
veteran's service-connected gunshot and 
shell fragment wounds.  The size of each 
scar should be reported.   The examiner 
should indicate whether any scar is 
poorly nourished, tender, and painful on 
objective demonstration, or whether any 
scar repeatedly ulcerates.  The examiner 
should also note whether any scar 
affects functioning of the affected 
part.

IV.  The orthopedic examiner should 
provide the complete range of motion in 
degrees for the left elbow.  For VA 
purposes, normal elbow flexion is from 0 
to 145 degrees.  Normal forearm 
pronation is from 0 to 80 degrees and 
normal forearm supination is from 0 to 
85 degrees.  38 C.F.R. Part 4, § 4.71, 
Plate I (2000).

V.  The examiner should describe the 
complaints and findings associated with 
the service-connected left shoulder 
disability.  Specifically, the examiner 
should state whether there are any 
findings of malunion, nonunion, 
ankylosis, or loss of range of motion.

VI.  The examination must specify the 
ranges of motion of the left shoulder, 
with normal forward elevation being to 
180 degrees, normal abduction being to 
180 degrees, and normal internal and 
external rotation being to 90 degrees.  
38 C.F.R. Part 4, § 4.71, Plate I 
(2000).

VII.  The examiner should be asked to 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected chest, left shoulder, 
left leg, or left elbow disabilities; 
and, if feasible, these determinations 
must be expressed in terms of the degree 
of additional range of motion loss or 
favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  
Unfavorable ankylosis is described by 
regulation as abduction limited to 25 
degrees from the side.  Intermediate 
ankylosis is described as ankylosis 
between favorable and unfavorable, and 
favorable ankylosis is described as 
abduction to 60 degrees, can reach mouth 
and head.  38 C.F.R. Part 4, Diagnostic 
Code 5200 (2000).

VIII.  The examiner should be asked to 
express an opinion as to whether pain in 
the chest, left shoulder, left leg, 
and/or left elbow could significantly 
limit functional ability during flare-
ups or during periods of repeated use.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flare-ups.

c.  Special instructions for the 
neurological examiner:  The examiner is 
requested to indicate which nerve(s) 
is(are) related to the veteran's Bell's 
palsy.  The examiner should indicate which 
neurologic symptoms are attributable to 
the appellant's service-connected 
disability.  The examiner should be 
specifically asked to comment on the 
severity of any residual paralysis due to 
Bell's palsy; e.g., is the paralysis 
complete or, if incomplete, severe or 
moderate, dependent on the relative loss 
of innervation of facial muscles.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8207 
(2000).  If the veteran has neurologic 
symptoms that are unrelated to his 
service-connected Bell's palsy, the 
examiner is requested to identify those 
symptoms in his or her report.

6.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing development 
action has been conducted and completed in 
full.  If any development is incomplete, 
including if the requested examinations do 
not include all test reports, special studies 
or opinions requested, appropriate corrective 
action is to be implemented.

7.  When the above development has been 
completed, the case should be reviewed by the 
RO.  In evaluating the veteran's service-
connected disabilities, the RO should discuss 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown.  The RO should also 
consider the Court's holding in Esteban v. 
Brown, 6 Vet.App. 259 (1994) (Court 
determined that separate manifestations of 
the same disability may be rated individually 
if none of the symptomatology for any one of 
the conditions is duplicative of or 
overlapping of the symptomatology of the 
other conditions).  If any decision remains 
adverse to the veteran, he and his 
representative should be issued a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond.  
The SSOC should include citation to all 
relevant regulatory provisions.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical evidence and afford due process 
to the veteran.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).



